James R. Cooper, Judge, dissenting. I respectfully dissent. The majority opinion accurately states the facts and fairly outlines the arguments put forth by the appellant and the appellee. However, it is worthy of additional emphasis that the State did not charge the appellant under the provision of Ark. Stat. Ann. § 41-2811 (Repl. 1977) dealing with escape from custody by convicted felons. Clearly, the appellant was guilty of that section of the statute. The State chose to proceed on the theory that the appellant escaped from a correctional facility and the majority has seen fit to affirm the trial court’s decision that a holding cell in the Pulaski County Courthouse is a “correctional facility”. The theory of the majority opinion seems to be that any place police officers use to confine individuals during transport between jails and courts can constitute a “correctional facility” (excluding clear custodial confinement, such as in motor vehicles). The majority opinion then opens the door for witness rooms, judges’ chambers, sheriffs’ offices, or any other room in a courthouse to be considered a “correctional facility’ ’ so long as that particular room is used regularly for the confinement of individuals in custody. I simply do not believe that the legislature intended such a broad result. In addition, I think the trial court erred in failing to give the requested instruction. Where there is any evidence to support the giving of an instruction on a lesser included offense, it must be given. Sargent v. State, 272 Ark. 336, 614 S. W.2d 503 (1981). The trial court commits reversible error if he refuses to instruct the jury on a lesser included offense if there is testimony furnishing a reasonable basis on which the accused may be found guilty of the lesser offense. Glover v. State, 273 Ark. 376, 619 S.W.2d 629 (1981); Caton v. State, 252 Ark. 420, 479 S.W.2d 537 (1972).